Judgment of the circuit court modified. See journal entry.
*453This court finds that the designation by the members, of the beneficiary who should receive the beneficiary fund in case of his death, was imperfect and inoperative and that on that account the said beneficiary fund passes under section 13 of the beneficiary fund law of said organization to the wife and children of the said member in equal shares.
It is, therefore, ordered and adjudged by this court that the judgment of the circuit court be, and the same hereby is, reversed.
And coming now to render the judgment which the circuit court should have rendered, it is hereby ordered and adjudged that the judgment of the court of common pleas be, and the same hereby is, modified so as to read as follows: It is, there-
fore, ordered and adjudged and decreed that from the funds so deposited with the clerk of this court, said clerk shall pay first the costs of this case; second, to the wife and children .of the said member the balance of said fund with accumulated interest in equal shares.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.